

116 HR 571 IH: Preventing Destabilization of Iraq Act of 2019
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 571IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Mr. Kinzinger (for himself, Mr. Suozzi, Mr. Sherman, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to Iranian persons that threaten the peace or stability of Iraq or the Government of Iraq. 
1.Short titleThis Act may be cited as the Preventing Destabilization of Iraq Act of 2019. 2.Imposition of sanctions with respect to foreign persons threatening peace or stability in Iraq (a)Sense of congressIt is the sense of Congress that the Secretary of the Treasury and the Secretary of State should continue to implement Executive Order 13438 (50 U.S.C. 1701 note; relating to blocking property of certain persons who threaten stabilization efforts in Iraq).
(b)Imposition of sanctionsThe President shall impose the sanctions described in subsection (c) with respect to any foreign person that the President determines knowingly commits a significant act of violence that has the direct purpose or effect of— (1)threatening the peace or stability of Iraq or the Government of Iraq;
(2)undermining the democratic process in Iraq; or (3)undermining significantly efforts to promote economic reconstruction and political reform in Iraq or to provide humanitarian assistance to the Iraqi people.
(c)Sanctions described
(1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a foreign person determined by the President to be subject to subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(B)Aliens ineligible for visas, admission, or parole
(i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) determines is subject to subsection (b) is— (I)inadmissible to the United States;
(II)ineligible to receive a visa or other documentation to enter the United States; and (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
(ii)Current visas revoked
(I)In generalAny visa or other documentation issued to an alien who is a foreign person that is described in subsection (b) regardless of when such visa or other documentation was issued, shall be revoked and such alien shall be denied admission to the United States. (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
(2)PenaltiesA person that is subject to sanctions described in paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (3)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
(d)WaiverThe President may, on a case-by-case basis and for periods not to exceed 180 days, waive the application of sanctions in this section with respect to a foreign person if the President certifies to the appropriate congressional committees at least 15 days before such waiver is to take effect that such waiver is vital to the national security interests of the United States. (e)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
(f)Regulatory authority
(1)In generalThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this section. (2)Notification to congressNot less than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this section that the regulations are implementing.
(g)DefinitionsIn this section— (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(3) of the Immigration and Nationality Act (8 U.S.C. 1101(3)).
(2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. (3)Foreign personThe term foreign person means a person that is not a United States person.
(4)Government of IraqThe term Government of Iraq has the meaning given that term in section 576.310 of title 31, Code of Federal Regulations, as in effect on June 22, 2016. (5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
(6)PersonThe term person has the meaning given that term in section 576.311 of title 31, Code of Federal Regulations, as in effect on June 22, 2016. (7)Property; property interestThe terms property and property interest have the meanings given those terms in section 576.312 of title 31, Code of Federal Regulations, as in effect on June 22, 2016.
(8)United States personThe term United States person has the meaning given that term in section 576.317 of title 31, Code of Federal Regulations, as in effect on June 22, 2016. (h)SunsetThis section shall cease to be effective beginning on January 1, 2022.
3.Determination with respect to the imposition of sanctions
(a)DeterminationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination, including a detailed justification, on whether Asa’ib Ahl al-Haq, Harakat Hizballah al-Nujaba, Liwa Fatemiyoun, Liwa Zainebiyoun, and any foreign person that is an official, agent, affiliate of, or owned or controlled by Asa’ib Ahl al-Haq, Harakat Hizballah al-Nujaba, Liwa Fatemiyoun, or Liwa Zainebiyoun meets the criteria for— (1)designation as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189);
(2)the application of sanctions pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism); or (3)the application of sanctions pursuant to section 2 of this Act.
(b)Additional determination
(1)In generalThe Secretary of State shall include in the determination submitted under subsection (a) an additional determination, including a detailed justification, on whether any of the individuals described in paragraph (2) meets the criteria for the application of sanctions described in paragraph (2) or (3) of subsection (a). (2)Individuals describedThe individuals described in this paragraph are the following:
(A)Qais al-Khazali. (B)Laith al-Khazali.
(C)Akram Abbas al-Kaabi. (D)Shibl al-Zaydi.
(E)Kazim al-Ta’i. (F)Hamid al-Jazairi.
(G)Ali al-Yasiri. (c)FormThe determination in subsection (a) and the additional determination in subsection (b) shall be submitted in unclassified form but may contain a classified annex.
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and
(2)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate. 4.Watchlists (a)In generalThe Secretary of State shall annually establish, maintain, and publish a list of armed groups, militias, or proxy forces in Iraq receiving logistical, military, or financial assistance from Iran’s Revolutionary Guard Corps or over which Iran’s Revolutionary Guard Corps exerts any form of control or influence.
(b)PublicationThe lists required under subsection (a) shall be published at the same time as the Department of State’s Annual Country Reports on Terrorism, beginning with the first such Country Reports published after the date of the enactment of this Act. (c)FormIf the Secretary of State determines that it is appropriate to do so, the Secretary may, not later than 30 days after publication of the Annual Country Reports on Terrorism referred to in subsection (b), submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a classified annex. 
